DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7-10, 12, 14-17, 19, and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 1, 8, and 15 objected to because of the following informalities:  the last line “filler word pattern” should read “filler word patterns.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlewski (US 2013/0216029 A1), in view of Chari et al. (US 2018/0205726 A1), hereinafter referred to as Chari, and further in view of Rodriguez et al. (US 2015/0112682 A1), .

Regarding claim 1, Pawlewski teaches:
A computer-implemented method, executed on a computing device, comprising: 
defining a conversation print for each of a plurality of known entities, thus defining a plurality of conversation prints (para [0033-35], where calls with similar word usage are grouped together, forming the conversation print); wherein the conversation print includes a text-based transcript of one or more prior voice-based content received from at least one known entity of the plurality of known entities (para [0020], where the calls are transcribed to a text transcript), and wherein the conversation print defines speech-pattern indicia that includes frequency of a word chosen and used by the at least one known entity over a similar word chosen and used by another person (para [0029-35], where the frequency of specific trigrams being used across multiple calls is recorded, and where calls all using uncommon trigrams are grouped together as from the same user, and para [0063], where the speech patterns include distinct similar phrases or wording), 
receiving voice-based content from a third-party (para [0019], where the system receives incoming calls); and 
comparing the voice-based content to at least one of the plurality of conversation prints, including the one or more inflection patterns and the location of one or more inflections in one or more sentences, to identify the third party (para [0036], [0063], where the calls are compared using speech patterns).  
Pawlewski does not teach:
only a single word;

the speech speed patterns, the one or more pause patterns, and the filler word pattern of the voice based content;
Chari teaches:
defining a conversation print for each of a plurality of known entities, thus defining a plurality of conversation prints (para [0030], where profiles for callers are created that indicate the speaking behavior); wherein the conversation print includes a text-based transcript of one or more prior voice-based content received from at least one known entity of the plurality of known entities (para [0015], [0064-65], where the voice conversation is converted to text), and wherein the conversation print defines speech-pattern indicia that includes frequency of a word chosen and used by the at least one known entity over a similar word chosen and used by another person (Claim 2, where the number of times a set of words or phrases are utilized is determined), and wherein the conversation print further defines speech-pattern indicia that includes one or more inflection patterns defined within the one or more prior voice-based content (para [0030], where speaking behaviors and patterns including inflections are indicated in profiles for the callers), 
receiving voice-based content from a third-party (para [0015], where a voice conversation is used); and 
comparing the voice-based content to at least one of the plurality of conversation prints, including the one or more inflection patterns and the location of one or more inflections in one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski by using the inflection patterns of Chari (Chari para [0030]) in the voice prints of Pawlewski (Pawlewski para [0025]) by providing cognitive intelligence to detect voice fraud and authenticate callers (Chari para [0015]).
Rodriguez teaches:
wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences (para [0025], where pronunciations differ depending on location in the sentence).
receiving voice-based content from a third-party (para [0018], where the system receives voice input); and 
comparing the voice-based content to at least one of the plurality of conversation prints, including the one or more inflection patterns and the location of one or more inflections in one or more sentences, to identify the third party (para [0025], where the pronunciation of a word depending on location is checked as part of speaker verification).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski in view of Chari by using the inflection locations of Rodriguez (Rodriguez para [0025]) in determining the conversation print of Pawlewski in view of Chari (Pawlewski para [0033-35]), in order to verify the identity of a speaker by detecting falsification (Rodriguez para [0008]).
Hoque teaches:
only a single word (para [0069], where feedback includes how many times specific wear words occurred);

the speech speed patterns, the one or more pause patterns, and the filler word pattern of the voice based content (para [0063], [0121], where user’s speech rate, pauses, and usage of filler expressions are determined);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski in view of Chari and Rodriguez by using the speech patterns of Hoque (Hoque para [0063], [0121]) in determining the conversation print of Pawlewski in view of Chari and Rodriguez (Pawlewski para [0033-35]), in order to improve social-conversation skills of a user in a wide variety of contexts (Hoque para [0011]).

Regarding claim 2, Pawlewski in view of Chari, Rodriguez, and Hoque teaches:
The computer-implemented method of claim 1 wherein the plurality of known entities includes at least one authorized user (Pawlewski para [0051], where legitimate account holders are included).  

Regarding claim 3, Pawlewski in view of Chari, Rodriguez, and Hoque teaches:
The computer-implemented method of claim 1 wherein the plurality of known entities includes at least one known fraudster (Pawlewski para [0051-52], where the fraudulent caller is flagged and a voiceprint generated).  

Regarding claim 5, Pawlewski in view of Chari, Rodriguez, and Hoque teaches:
The computer-implemented method of claim 1 wherein each conversation print defines speech-pattern indicia that includes: 


Regarding claim 7, Pawlewski in view of Chari, Rodriguez, and Hoque teaches:
The computer-implemented method of claim 1 wherein each conversation print defines speech-pattern indicia that includes: 
one or more word choice patterns are defined within the voice-based content (Pawlewski para [0028-30], where the strings are analyzed for trigram similarities).  

Regarding claim 8, Pawlewski teaches:
A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations (para [0025], where a persistent storage device is used) comprising: 
defining a conversation print for each of a plurality of known entities, thus defining a plurality of conversation prints (para [0033-35], where calls with similar word usage are grouped together, forming the conversation print); wherein the conversation print includes a text-based transcript of one or more prior voice-based content received from at least one known entity of the plurality of known entities (para [0020], where the calls are transcribed to a text transcript), and wherein the conversation print defines speech-pattern indicia that includes frequency of a word chosen and used by the at least one known entity over a similar word chosen and used by another person (para [0029-35], where the frequency of specific trigrams being used across multiple calls is recorded, and where calls all using uncommon trigrams are grouped together as from the same user, and para [0063], where the speech patterns include distinct similar phrases or wording),

comparing the voice-based content to at least one of the plurality of conversation prints, including the one or more inflection patterns and the location of one or more inflections in one or more sentences, to identify the third party (para [0036], [0063], where the calls are compared using speech patterns).
Pawlewski does not teach:
only a single word;
and wherein the conversation print further defines speech-pattern indicia that includes one or more inflection patterns defined within the one or more prior voice-based content, wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences, wherein the conversation print is further based upon, at least in part, one or more pause patterns, speech speed patterns, and filler word patterns defined within the voice-based content;
the speech speed patterns, the one or more pause patterns, and the filler word pattern of the voice based content;
Chari teaches:
defining a conversation print for each of a plurality of known entities, thus defining a plurality of conversation prints (para [0030], where profiles for callers are created that indicate the speaking behavior); wherein the conversation print includes a text-based transcript of one or more prior voice-based content received from at least one known entity of the plurality of known entities (para [0015], [0064-65], where the voice conversation is converted to text), and wherein the conversation print defines speech-pattern indicia that includes frequency of a word chosen and used by the at least one known entity over a similar word chosen and used by another person (Claim 2, where the number of times a set of words or phrases are utilized is determined), and wherein the conversation print further 
receiving voice-based content from a third-party (para [0015], where a voice conversation is used); and 
comparing the voice-based content to at least one of the plurality of conversation prints, including the one or more inflection patterns and the location of one or more inflections in one or more sentences, to identify the third party (para [0055], where candidates are compared to the user profile information including the inflection pattern information).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski by using the inflection patterns of Chari (Chari para [0030]) in the voice prints of Pawlewski (Pawlewski para [0025]) by providing cognitive intelligence to detect voice fraud and authenticate callers (Chari para [0015]).
Rodriguez teaches:
wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences (para [0025], where pronunciations differ depending on location in the sentence).
receiving voice-based content from a third-party (para [0018], where the system receives voice input); and 
comparing the voice-based content to at least one of the plurality of conversation prints, including the one or more inflection patterns and the location of one or more inflections in one or more sentences, to identify the third party (para [0025], where the pronunciation of a word depending on location is checked as part of speaker verification).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski in view of Chari by using the inflection 
Hoque teaches:
only a single word (para [0069], where feedback includes how many times specific wear words occurred);
wherein the conversation print is further based upon, at least in part, one or more pause patterns, speech speed patterns, and filler word patterns defined within the voice-based content (para [0063], [0121], where user’s speech rate, pauses, and usage of filler expressions are determined);
the speech speed patterns, the one or more pause patterns, and the filler word pattern of the voice based content (para [0063], [0121], where user’s speech rate, pauses, and usage of filler expressions are determined);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski in view of Chari and Rodriguez by using the speech patterns of Hoque (Hoque para [0063], [0121]) in determining the conversation print of Pawlewski in view of Chari and Rodriguez (Pawlewski para [0033-35]), in order to improve social-conversation skills of a user in a wide variety of contexts (Hoque para [0011]).

Regarding claim 9, Pawlewski in view of Chari, Rodriguez, and Hoque teaches:
The computer program product of claim 8 wherein the plurality of known entities includes at least one authorized user (Pawlewski para [0051], where legitimate account holders are included).

Regarding claim 10, Pawlewski in view of Chari, Rodriguez, and Hoque teaches:


Regarding claim 12, Pawlewski in view of Chari, Rodriguez, and Hoque teaches:
The computer program product of claim 8 wherein each conversation print defines speech-pattern indicia that includes: 
one or more accent patterns defined within the voice-based content (Chari para [0065], where the accents in the speech are determined).  

Regarding claim 14, Pawlewski in view of Chari, Rodriguez, and Hoque teaches:
The computer program product of claim 8 wherein each conversation print defines speech-pattern indicia that includes: 
one or more word choice patterns are defined within the voice-based content (Pawlewski para [0028-30], where the strings are analyzed for trigram similarities).  

Regarding claim 15, Pawlewski teaches:
A computing system including a processor and memory configured to perform operations (para [0025-26], where processor and memory are included) comprising: 
defining a conversation print for each of a plurality of known entities, thus defining a plurality of conversation prints (para [0033-35], where calls with similar word usage are grouped together, forming the conversation print), wherein the conversation print includes a text-based transcript of one or more prior voice-based content received from at least one known entity of the plurality of known entities (para [0020], where the calls are transcribed to a text transcript), and wherein the conversation print 
receiving voice-based content from a third-party (para [0019], where the system receives incoming calls); and 
comparing the voice-based content to at least one of the plurality of conversation prints, including the one or more inflection patterns, to identify the third party (para [0036], [0063], where the calls are compared using speech patterns).  
Pawlewski does not teach:
only a single word;
and wherein the conversation print further defines speech-pattern indicia that includes one or more inflection patterns defined within the one or more prior voice-based content, wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences, wherein the conversation print is further based upon, at least in part, one or more pause patterns, speech speed patterns, and filler word patterns defined within the voice-based content;
the speech speed patterns, the one or more pause patterns, and the filler word pattern of the voice based content;
Chari teaches:
defining a conversation print for each of a plurality of known entities, thus defining a plurality of conversation prints (para [0030], where profiles for callers are created that indicate the speaking behavior); wherein the conversation print includes a text-based transcript of one or more prior voice-based content received from at least one known entity of the plurality of known entities (para [0015], 
receiving voice-based content from a third-party (para [0015], where a voice conversation is used); and 
comparing the voice-based content to at least one of the plurality of conversation prints, including the one or more inflection patterns and the location of one or more inflections in one or more sentences, to identify the third party (para [0055], where candidates are compared to the user profile information including the inflection pattern information).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski by using the inflection patterns of Chari (Chari para [0030]) in the voice prints of Pawlewski (Pawlewski para [0025]) by providing cognitive intelligence to detect voice fraud and authenticate callers (Chari para [0015]).
Rodriguez teaches:
wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences (para [0025], where pronunciations differ depending on location in the sentence).
receiving voice-based content from a third-party (para [0018], where the system receives voice input); and 
comparing the voice-based content to at least one of the plurality of conversation prints, including the one or more inflection patterns and the location of one or more inflections in one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski in view of Chari by using the inflection locations of Rodriguez (Rodriguez para [0025]) in determining the conversation print of Pawlewski in view of Chari (Pawlewski para [0033-35]), in order to verify the identity of a speaker by detecting falsification (Rodriguez para [0008]).
Hoque teaches:
only a single word (para [0069], where feedback includes how many times specific wear words occurred);
wherein the conversation print is further based upon, at least in part, one or more pause patterns, speech speed patterns, and filler word patterns defined within the voice-based content (para [0063], [0121], where user’s speech rate, pauses, and usage of filler expressions are determined);
the speech speed patterns, the one or more pause patterns, and the filler word pattern of the voice based content (para [0063], [0121], where user’s speech rate, pauses, and usage of filler expressions are determined);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski in view of Chari and Rodriguez by using the speech patterns of Hoque (Hoque para [0063], [0121]) in determining the conversation print of Pawlewski in view of Chari and Rodriguez (Pawlewski para [0033-35]), in order to improve social-conversation skills of a user in a wide variety of contexts (Hoque para [0011]).

Regarding claim 16, Pawlewski in view of Chari, Rodriguez, and Hoque teaches:


Regarding claim 17, Pawlewski in view of Chari, Rodriguez, and Hoque teaches:
The computing system of claim 15 wherein the plurality of known entities includes at least one known fraudster (Pawlewski para [0051-52], where the fraudulent caller is flagged and a voiceprint generated).  

Regarding claim 19, Pawlewski in view of Chari, Rodriguez, and Hoque teaches:
The computing system of claim 15 wherein each conversation print defines speech- pattern indicia that includes: 
one or more accent patterns defined within the voice-based content (Chari para [0065], where the accents in the speech are determined).  

Regarding claim 21, Pawlewski in view of Chari, Rodriguez, and Hoque teaches:
The computing system of claim 15 wherein each conversation print defines speech-pattern indicia that includes: 
one or more word choice patterns are defined within the voice-based content (Pawlewski para [0028-30], where the strings are analyzed for trigram similarities).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0084295 A1 para [0022-23] and [0031] teaches speaking rate, pausing, and use of filler words.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658